UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1545


GEORGE L. PETTY; STEVEN L. PETTY,

                Plaintiffs - Appellants,

          v.

JOSEPH N. CROSSWHITE; THEODORE S. ROYSTER; DONNA S. STROUD;
MARTHA A. GEER; CRESSIE H. THIGPEN, JR.; BARBARA JACKSON;
CITY OF KANNAPOLIS,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cv-00162-WO-JLW)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George L. Petty; Steven L. Petty, Appellants Pro Se.     Grady L.
Balentine, Jr., Special Deputy Attorney General, Raleigh, North
Carolina; Melanie Dawn Johnson Raubach, HAMILTON, STEPHENS,
STEELE & MARTIN, PLLC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           George     L.    Petty      and   Steven   L.    Petty    appeal      the

district court’s order denying relief on their 42 U.S.C. § 1983

(2006)   complaint.        We   have    reviewed   the     record   and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          Petty v. Crosswhite, No. 1:12-cv-00162-

WO-JLW (M.D.N.C. Apr. 1, 2013).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          AFFIRMED




                                         2